Citation Nr: 0427943	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  03-00 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected cold residuals of the right hand, currently rated 
10 percent disabling. 

2.  Entitlement to a higher initial rating for service-
connected cold residuals of the left hand, currently rated 10 
percent disabling.

3.  Entitlement to a higher initial rating for service-
connected cold residuals of the right foot, currently rated 
10 percent disabling.

4.  Entitlement to a higher initial rating for service-
connected cold residuals of the left foot, currently rated 10 
percent disabling.

5.  Entitlement to service connection for high cholesterol.  


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from July 1989 to December 
2000.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision from 
the Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO) which granted service connection for 
cold residuals each of the hands and feet, and assigned 
separate 10 percent ratings.  The veteran appealed for higher 
initial ratings.  Since the veteran is requesting higher 
initial ratings for these conditions, the Board has 
recharacterized these issues as involving the propriety of 
the initial ratings in light of the important distinction 
noted in Fenderson v. West, 12 Vet. App. 119 (1999).  The RO 
also denied service connection for high cholesterol.  

A hearing was held at the RO before the undersigned Veterans 
Law Judge in May 2004.  At that hearing, the veteran 
submitted additional evidence, and waived RO consideration of 
that evidence.  38 C.F.R. § 20.1304 (2003).


FINDINGS OF FACT

1.  The veteran has been notified of the type of evidence 
needed to support his claims, and of whose responsibility-
his or VA's, it is for obtaining this supporting evidence, 
and all evidence relevant to this claim has been obtained. 

2.  The residuals of frostbite of the right hand include 
pain, numbness and cold sensitivity.  There is normal nail 
growth, no tissue loss, no skin color changes, and no 
radiological or neurological impairment attributable to 
frostbite.

3.  The residuals of frostbite of the left hand include pain, 
numbness and cold sensitivity.  There is normal nail growth, 
no tissue loss, no skin color changes, and no radiological or 
neurological impairment attributable to frostbite.

4.  The residuals of frostbite of the right foot include 
pain, numbness cold sensitivity, and abnormal nail growth..

5.  The residuals of frostbite of the left foot include pain, 
numbness, cold sensitivity, and abnormal nail growth.

6.  The veteran has no disability manifested by high 
cholesterol that is due to service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
right hand cold residuals have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 
7122 (2003).

2.  The criteria for a rating in excess of 10 percent for 
left hand cold residuals have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 
7122 (2003).

3.  The criteria for a rating of 20 percent for right foot 
cold residuals have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7122 (2003).

4.  The criteria for a rating of 20 percent for left foot 
cold residuals have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7122 (2003).

5.  A disability manifested by high cholesterol was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the VCAA was signed into law.  Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  The VCAA has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), and the implementing regulations are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations, to include the notice and duty to 
assist provisions, are applicable to the claims on appeal.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).

The Act and the implementing regulations eliminated the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(b).  See, too, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  In 
this regard, the veteran stated at his hearing that he has 
not seen any private physicians for the conditions at issue, 
all identified VA records have been obtained, and the veteran 
has been provided a VA examination.  

The RO sent the veteran a letter in April 2001 apprising him 
of these VCAA notice and duty to assist requirements.  And 
this procedural due process occurred prior to deciding his 
claim in August 2001.  So there was compliance with the 
mandated sequence of events (i.e., VCAA letter before initial 
denial) stipulated by the U.S. Court of Appeals for Veterans 
Claims (Court) in a recent precedent decision.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

That April 2001 VCAA letter specifically informed the veteran 
of the evidence and information needed to substantiate his 
claims for service connection, the information and evidence 
that he should submit personally, and the assistance that VA 
would provide in obtaining evidence and information in 
support of his claim-if identified.  38 U.S.C.A. § 5103(a); 
see also Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  The VCAA letter he received in April 2001 addressed 
his claims for service connection-because service connection 
had not yet been granted, as opposed to four of the five 
issues of his current appeal which is for higher initial 
ratings.  And although these claims currently before the 
Board involve the propriety of the initial rating, no longer 
his entitlement to service connection, the RO is not required 
to send another VCAA notice concerning these additional 
issues.  See VAOPGCPREC 8-2003 (Dec. 22, 2003) (where VA 
receives a notice of disagreement (that raises a new issue) 
in response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, 38 U.S.C.A. 
§ 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue).  See also Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) (increased rating issues are separate from 
service connection issues).

A.  Increased Initial Rating Claims

The veteran requested service connection for frostbite of the 
hands and feet in January 2001.  

A VA examination was conducted in May 2001.  The veteran 
stated that he was stationed in Korea and sustained frostbite 
of the hands and feet while setting up a field kitchen.  He 
complained of numbness in the hands and feet and color 
changes of the skin at that time.  Skin examination was noted 
to be clear and within normal limits.  The examiner stated 
that the right and left hands had increased cold sensitivity.  
There was no tenderness of the finger joints on manipulation.  
There was no increased pain on hand movement.  The veteran 
could make a good fist, bilaterally.  There was no redness, 
tissue loss, nail abnormality, hyperhidrosis, or color 
changes.  The examiner noted that the right and left feet had 
some discoloration of the first toes, bilaterally.  There was 
no color changes, hyperhidrosis, skin breakdown.  The veteran 
could move his toes with no difficulty or associated pain.  
There were no sensory changes of the hands or feet.  The 
diagnosis was residuals of frost bite, bilateral hands and 
feet, with no limitation of motion, x-rays normal.  

An August 2001 rating decision noted that the veteran 
sustained a cold injury in service, granted service 
connection for cold residuals each of the hands and feet, and 
assigned separate 10 percent ratings.  The veteran appealed 
for a higher initial rating.  

In January 2002, the veteran was given an examination 
pursuant to his initial visit to a VA outpatient treatment 
facility.  He reported purple and blue skin, secondary to 
residuals of frostbite.  He stated that he exercised by 
playing basketball and running.  Examination of the hands 
noted that the skin was warm, dry, and intact.  There was no 
nodules or erythema, and capillary refill rate was less than 
three seconds.  Examination of the feet noted that the skin 
was cool to the touch and both great toe nails were 
dystrophic.  The diagnosis was residuals of frostbite.  He 
was instructed in ways to keep his hands and feet warm.  
Outpatient visits in September 2002 and May 2003 reflect the 
veteran's complaints of numbness and tingling in the fingers 
and toes.

At his hearing before the Board, the veteran testified that 
he is entitled to an increased rating for his frostbite 
residuals because the condition greatly interferes with his 
quality of life.  Specifically, he maintains that his hands 
and feet become numb, swollen, white or blue, and blister.  
He contends that the condition greatly interferes with 
walking.  He stated that the service-connected disabilities 
interfere with his employment but he does not take any time 
off due to the condition because his family needs the income. 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  And 
after careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  Also, when making determinations concerning 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).

As already alluded to, since the veteran timely appealed the 
rating initially assigned for his cold weather residuals, the 
Board must consider his possible entitlement to "staged" 
ratings to compensate him for times since filing his claim 
when this disability may have been more severe than at other 
times during the course of his appeal.  See Fenderson, 12 
Vet. App. at 125-26.  Thus, the rule from Francisco v. Brown, 
7 Vet. App. 55, 58 (1994) (where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance) is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.

Under the criteria for rating residuals of cold injury, 38 
C.F.R. § 4.104, Diagnostic Code 7122, a 10 percent evaluation 
is warranted for cold injury residuals of arthralgia or other 
pain, numbness, or cold sensitivity.  For a 20 percent 
evaluation, there must be arthralgia or other pain, numbness, 
or cold sensitivity plus tissue loss, nail abnormalities, 
color changes, locally impaired sensation, hyperhidrosis, or 
X-ray abnormalities (osteoporosis, subauricular punched out 
lesions, or osteoarthritis).  A 30 percent evaluation 
requires arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, 
subauricular punched out lesions, or osteoarthritis).  Note 
(2) to Diagnostic Code 7122 states that each affected part is 
to be evaluated separately and the ratings combined in 
accordance with 38 C.F.R. § 4.25 and § 4.26.

1.  Hands

An increased rating is not warranted for the veteran's 
bilateral hand condition as the medical evidence of record 
does not demonstrate that he has nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities.  Although the veteran has noted that he has 
color changes of the skin, the May 2001 VA examination noted 
no such changes.  Lay statements are considered to be 
competent evidence when describing symptoms of a disease or 
disability or an event.  However, symptoms must be viewed in 
conjunction with the objective medical evidence of record.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, for these reasons, the preponderance of the 
evidence is against the claims and, therefore, the benefit-
of-the-doubt rule does not apply.  38 C.F.R. § 3.102; see 
also Schoolman v. West, 12 Vet. App. 307, 311 (1999), Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).  Thus, the appeal is 
denied.

2.  Feet

The January 2002 VA examination indicates that the veteran 
has bilateral great toenail abnormalities.  Therefore, he 
demonstrates the criteria for an increased, 20 percent, 
rating for both feet; i.e., pain, numbness, and cold 
sensitivity combined with nail abnormalities.  He is not 
entitled to a higher rating as the feet condition does not 
manifest tissue loss, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities.  As 
discussed above, the objective medical evidence of record 
does not demonstrate that the veteran's skin undergoes color 
changes.  

B.  Service Connection Claim

The veteran's service medical records reveal that an August 
2000 blood test found an elevated cholesterol level.  Post-
service blood tests also found elevated cholesterol levels; 
and medication, diet, and exercise were prescribed.  

In testimony, the veteran contends that he should be awarded 
service connection for high cholesterol because he had the 
condition in service and thereafter, and the condition is 
severe enough to require medication, diet, and exercise.

Service connection may be granted for disability resulting 
from personal injury sustained or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease during service in the line of duty.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2003).  
Service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the veteran 
currently has the condition(s) alleged.  Absent proof of a 
present disability, there can be no valid claim.  See, e.g., 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C.A. § 
1110 requires current symptomatology at the time the claim is 
filed in order for a veteran to be entitled to compensation); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. 
§ 1131 requires the existence of a present disability for VA 
compensation purposes).

Mere symptoms, or laboratory findings, such as high 
cholesterol, alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 
(1999); Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) 
("A veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability . . .") Also found at 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  There is no 
evidence of record that his high cholesterol resulted in 
current disability.  The veteran  is not qualified to render 
a medical diagnosis or a medical opinion that any current 
disability is related to his high cholesterol.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); see also Mercado-
Martinez v. West, 1 Vet. App. 415, 419 (1998), citing Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992).

In the complete absence of any medical evidence of record 
whatsoever confirming the veteran currently has underlying 
disabilities manifested by high cholesterol, the 
preponderance of the evidence is against this claim, and the 
benefit-of-the-doubt rule does not apply.  38 C.F.R. § 3.102; 
Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claims for higher initial ratings for cold residuals of 
the right and left hands are denied.  

Increased separate, initial, ratings of 20 percent, for the 
service-connected right and left feet are granted, subject to 
the regulations controlling disbursement of VA monetary 
benefits.

The claim for service connection for high cholesterol is 
denied.  



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



